     Case 2:13-cr-00106-DOC Document 304 Filed 12/10/18 Page 1 of 4 Page ID #:2645




1    NICOLA T. HANNA
2    United States Attorney
     LAWRENCE S. MIDDLETON
3    Assistant United States Attorney
4    Chief, Criminal Division
     STEVEN R. WELK (Cal. Bar No. 149883)
5    Assistant United States Attorney
6    Chief, Asset Forfeiture Section
     CHRISTOPHER BRUNWIN (Cal. Bar No. 158939)
7    Assistant United States Attorney
     Violent and Organized Crime Section
8          1400 United States Courthouse
9          312 North Spring Street
           Los Angeles, California 90012
10         Telephone: (213) 894-6166/4242
           Facsimile:     (213) 894-3713
11         E-mail:        Steven.Welk@usdoj.gov
12                        Christopher.Brunwin@usdoj.gov
13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
15                         UNITED STATES DISTRICT COURT
16                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
17   UNITED STATES OF AMERICA,       ) No. CR 13-106(A)-DOC
                                     )
18               Plaintiff,          )
                                     ) PLAINTIFF’S MEMORANDUM RE
19                      vs.          ) FORFEITURE JURY
                                     )
20                                   ) INSTRUCTION CONCERNING
     MONGOL NATION,                  ) “PROPERTY SUBJECT TO
21    an unincorporated association, )
                                     ) FORFEITURE FOR RICO
22               Defendant.          ) CONVICTION”
                                     )
23                                   )
24
25         Plaintiff United States of America (“the government”) submits this
26   memorandum in an attempt to clarify its objection to the Court’s decision to omit
27   language that the government requested be included in the proposed forfeiture jury
28   instruction titled “Property Subject to Forfeiture for RICO Violation.”
                                              1
     Case 2:13-cr-00106-DOC Document 304 Filed 12/10/18 Page 2 of 4 Page ID #:2646




1          The Court ordered that the following language be excluded from the
2    instruction to be read to the jury as part of the criminal forfeiture phase of the trial
3    in the event of a conviction:
4
5          The law requires the forfeiture of interests to remove the sources of a
           defendant’s power over the enterprise. Under this section, any
6          property interest or position of the defendant, either directly or
7          indirectly part of the enterprise, but which allows the defendant to
           exert control or influence over the enterprise, may be forfeitable. Any
8          property that the defendant used to promote or further the affairs of
9          the enterprise, affords a source of influence over the enterprise and is,
10         therefore, subject to forfeiture. The government's right of forfeiture
           includes defendant's entire interest in the enterprise, even though some
11         part of the enterprise may not be tainted by racketeering activity.
12
13         The forfeitability of a convicted RICO defendant’s entire interest in the
14   enterprise, regardless of taint, is a foundational aspect of RICO forfeiture law, for
15   which, to the government’s knowledge, there is no contrary authority. The
16   authority supporting this proposition is found in Supreme Court opinions and
17   opinions from no less than eight Circuit courts, including the Ninth. See, e.g.,
18   Russello v. United States, 464 U.S. 16, 26 (1983) (Congress enacted RICO “to
19   provide new weapons of unprecedented scope for an assault upon organized crime
20   and its economic roots”); United States v. Busher, 817 F.2d 1409, 1413 (9th Cir.
21   1987) (the forfeiture provisions of '1963 are “purposely broad . . .[,] designed to
22   totally separate a racketeer from the enterprise he operates”; “forfeiture is not
23   limited to those assets of a RICO enterprise that are tainted by use in connection
24   with racketeering activity, but rather extends to the convicted person’s entire
25   interest in the enterprise.”); United States v. Angiulo, 897 F.2d 1169, 1211 (1st Cir.
26   1990) (“any interests in an enterprise, including the enterprise itself, are subject to
27   forfeiture in their entirety, regardless of whether some portion of the enterprise is
28
                                                 2
     Case 2:13-cr-00106-DOC Document 304 Filed 12/10/18 Page 3 of 4 Page ID #:2647




1    not tainted by the racketeering activity”); United States v. Segal, 495 F.3d 826,
2    838-39 (7th Cir. 2007) (defendant’s entire interest in the enterprise is forfeitable
3    under § 1963(a)(2); if a business is forfeited, so are all of its assets, including any
4    subsidiary business that is wholly owned by the forfeited business; there need not
5    be an independent basis for the forfeiture of the wholly-owned subsidiary); United
6    States v. Sarbello, 985 F.2d 716, 724 & n.13 (3d Cir. 1993) (under RICO, 100
7    percent of a defendant’s interest in the enterprise is subject to forfeiture, even if
8    those “interests are acquired legitimately and the enterprise is primarily engaged in
9    legitimate activity”); United States v. Anderson, 782 F.2d 908, 918 (11th Cir.
10   1986) (“a defendant’s conviction under the RICO statute subjects all his interests
11   in the enterprise to forfeiture ‘regardless of whether those assets were themselves
12   ‘tainted’ by use in connection with the racketeering activity’”), relying upon
13   United States v. Cauble, 706 F.2d 1322, 1359 (5th Cir. 1983); United States v.
14   Porcelli, 865 F.2d 1352, 1364 (2d Cir. 1989) (“a RICO enterprise found in
15   violation of section 1962(c) is indivisible and is forfeitable in its entirety”); and
16   United States v. Najjar, 300 F.3d 466, 485 (4th Cir. 2002) (all of the assets of a
17   corporation convicted of a RICO offense are subject to forfeiture under section
18   1963). See also, United States v. BCCI Holdings (Luxembourg) S.A. (Petition of
19   Pacific Bank), 956 F. Supp. 5, 12 (D.D.C. 1997) (even untainted property received
20   by the enterprise after the racketeering activity had ceased is subject to forfeiture
21   under subsection (a)(2)(A) because “all of a RICO defendant’s interests in an
22   enterprise, including the enterprise itself, are subject to forfeiture in their entirety,
23   regardless of whether some portion of the enterprise is untainted by racketeering
24   activity”).
25          The government contends that the jury should be instructed on the full reach
26   of the RICO criminal forfeiture provision – i.e., that it extends to the convicted
27   defendant’s interest in the entirety of the enterprise - and believes that the
28   instruction in its current form does not accurately reflect the state of applicable
                                                 3
     Case 2:13-cr-00106-DOC Document 304 Filed 12/10/18 Page 4 of 4 Page ID #:2648




1    law. On that basis, the government respectfully requests that the quoted language
2    above be restored to the proposed instruction.
3
4    DATED: December 10, 2018        NICOLA T. HANNA
                                     United States Attorney
5                                    LAWRENCE S. MIDDLETON
6                                    Assistant United States Attorney
                                     Chief, Criminal Division
7
8                                          /s/ Steven R. Welk
                                     STEVEN R. WELK
9                                    CHRISTOPHER BRUNWIN
                                     Assistant United States Attorneys
10
11                                   Attorneys for Plaintiff
                                     UNITED STATES OF AMERICA
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
